Case 2:19-cv-17213-MCA-ESK Document 34 Filed 09/23/20 Page 1 of 2 PageID: 945




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


SECURITIES AND EXCHANGE
COMMISSION,                                           C.A. No. 2:19-cv-17213 (MCA)

       Plaintiff,

       v.                                             NOTICE OF APPEARANCE

BRENDA SMITH, BROAD REACH
CAPITAL, LP, BROAD REACH
PARTNERS, LLC, and BRISTOL
ADVISORS, LLC,

       Defendants.


       Please take notice that the undersigned hereby enters an appearance as counsel for

interested party Southern Minerals Group, LLC in the above-captioned action.




                                              By:   s/ Lisa Carney Eldridge
Dated: September 23, 2020                           Lisa Carney Eldridge, Esq.
                                                    CLARK HILL, PLC
                                                    2001 Market Street, Suite 2620
                                                    Philadelphia, PA 19103
                                                    Telephone: (215) 640­8500
                                                    leldridge@clarkhill.com

                                                    and

                                                    Daniel M. Jaffe, Esq.
                                                    SLOVER & LOFTUS LLP
                                                    1224 17th St., NW
                                                    Washington, D.C. 20036
                                                    Telephone: (202) 347-7170
                                                    dmj@sloverandloftus.com

                                                    Of Counsel
                                                    *Pro Hac Vice to be submitted
Case 2:19-cv-17213-MCA-ESK Document 34 Filed 09/23/20 Page 2 of 2 PageID: 946




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


SECURITIES AND EXCHANGE
COMMISSION,                                               C.A. No. 2:19-cv-17213 (MCA)

       Plaintiff,

       v.                                                 CERTIFICATE OF SERVICE

BRENDA SMITH, BROAD REACH
CAPITAL, LP, BROAD REACH
PARTNERS, LLC, and BRISTOL
ADVISORS, LLC,

       Defendants.


       I, Lisa Carney Eldridge, hereby certify, this 23rd day of September, 2020, that I caused to be
served a true and correct copy of the foregoing Notice of Appearance upon counsel of record for

Plaintiff and the Receiver by electronic filing, and upon Defendant, Brenda A. Smith, on behalf

of all Defendants, via first-class mail, postage prepaid, as follows:

                                        Brenda A. Smith
                                   Permanent ID 2019-339640
                                       CCIS# 07-571432
                                U.S. Marshalls Number 72832-050
                                Essex County Correctional Facility
                                      354 Doremus Avenue
                                       Newark, NJ 07105


                                                    By:    s/ Lisa Carney Eldridge
Dated: September 23, 2020
                                                          Attorney for Interested Party
                                                          Southern Minerals Group, LLC
